       Case 1:20-cv-01337-TJM-CFH Document 15 Filed 07/29/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF NEW YORK



                         JUDGMENT IN A CIVIL CASE

Myrna Althia Alicia Walker
            Plaintiff(s)
      vs.                              CASE NUMBER: 1:20-cv-1337 (TJM/CFH)

CIBC
             Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: The Court accepts and adopts Judge Hummel's
recommendations in the April 13, 2021 Report-Recommendation & Order, dkt. no. 10;
ORDERED that plaintiff's complaint (dkt. no.1) is DISMISSED with prejudice;
ORDERED that plaintiff's Emergency Motion for the Death Penalty (dkt. no. 5) is
DENIED AND DISMISSED; ORDERED that plaintiff's letter motion to file exhibits under
seal (dkt. no. 8) is DENIED and DISMISSED AS MOOT; ORDERED that plaintiff's
amended complaint (dkt. no. 11) is DISMISSED with prejudice.

All of the above pursuant to the order of the Honorable Thomas J. McAvoy, dated the
29th day of July, 2021.

DATED: July 29, 2021




                                              s/Kathy Rogers
                                              Deputy Clerk
